Case: 13-10043    Date Filed: 07/31/2013   Page: 1 of 3


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         __________________________

                                No. 13-10043
                            Non-Argument Calendar
                         __________________________

                   D.C. Docket No. 4:12-cr-00044-RH-CAS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

HENRY HILL,

                                                             Defendant-Appellant.
                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                        __________________________
                                 (July 31, 2013)


Before TJOFLAT, MARCUS, and COX, Circuit Judges.

PER CURIAM:

      Henry Hill appeals his conviction for possession of a firearm in furtherance

of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). On appeal,

Hill contends that the Government neither presented sufficient evidence that he
                 Case: 13-10043       Date Filed: 07/31/2013      Page: 2 of 3


was engaged in a drug trafficking crime nor sufficient evidence that his firearm

possession furthered the crime.

         Hill was charged in Count One for possessing crack cocaine with intent to

distribute, in violation of 21 U.S.C. § 841(a) and § 841(b)(1)(C), and in Count Two

for possessing a semiautomatic pistol in furtherance of the drug trafficking crime

charged in Count One, in violation of 18 U.S.C. § 924(c)(1)(A)(i).                      He was

convicted on both Counts, but on this appeal he challenges only his firearms

conviction under Count Two. We affirm. 1

         Hill contends that the evidence was insufficient to support a conclusion that

he was engaged in a drug transaction at the time in question and that the evidence

was insufficient to support a conclusion that there was some nexus between the

firearm and the drug transaction.

         First, the Government presented sufficient evidence that Hill was engaged in

a drug trafficking crime at the time in question on May 25, 2012.                       Andrew

Woodard’s testimony supports the finding that Hill was meeting him to sell him

drugs.       To be sure, Woodard’s testimony was at times inconsistent.                      But

Woodard’s credibility was a question for the jury. See United States v. Thompson,


         1
          The parties contend that we review de novo whether sufficient evidence exists to
support Hill’s firearms conviction. However, Hill failed to move at any time for a judgment of
acquittal. Thus, we review the sufficiency of the evidence for manifest injustice, which requires
a finding that “the evidence on a key element of the offense is so tenuous that a conviction would
be shocking.” United States v. Tapia, 761 F.2d 1488, 1491–92 (11th Cir. 1985) (quoting United
States v. Landers, 484 F.2d 93, 94 (5th Cir. 1973)).
                                                2
              Case: 13-10043    Date Filed: 07/31/2013   Page: 3 of 3


473 F.3d 1137, 1142 (11th Cir. 2006) (“The jury gets to make any credibility

choices, and we will assume that they made them all in the way that supports the

verdict.”).   Here, a jury could reasonably conclude—based on Woodard’s

testimony—that Hill was engaged in a drug transaction at the time in question.

      Second, the Government presented sufficient evidence that Hill’s firearm

furthered the drug trafficking crime. When the officers surrounded Hill’s Jeep they

saw him lean towards the center console—close to the place where they eventually

found a loaded Smith & Wesson .40-caliber pistol wedged between the driver’s

seat and the console. (See Dkt. 58 at 19–21, 40–41.) The officers found 3.3 grams

of crack cocaine in three small bags within one large bag in the console’s cup

holder and more than $3,000 in cash (including many small bills) in the Jeep. (Id.

at 24–27.) The Government also presented the expert testimony of an agent from

the Drug Enforcement Administration. (See id. at 60–69.) The agent testified that

drug dealers tend to have guns to protect their drugs and cash. (Id. at 62.) A jury

could reasonably conclude that Hill possessed his gun to further his drug

trafficking crime by allowing him to protect his crack cocaine and his cash. No

manifest injustice has been shown.

      AFFIRMED.




                                        3